U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-54228 AUSTIN ACQUISITIONS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-3768248 (I.R.S. Employer Identification No.) 2artford Road, Austin Texas 78703 (Address of principal executive offices) (512) 750-5844 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes oNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. oYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:At May 19, 2011, there were 1,000,000 shares of common stock outstanding. Explanatory Note This Quarterly Report on 10-Q (“Report”) of Austin Acquisitions, Inc. (the “Company”) for the quarterly period ended March 31, 2011 includes two sets of unaudited financial statements.One set of financial statements encompasses the period January 1, 2011 through March 31, 2011, the quarter covered by this Report as stated on the cover page.We also are filing unaudited financial statements for the period October 21, 2010 (inception) to December 31, 2010, as required by Rule 15d-13 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which cover the period prior to the date on which our registration statement on Form 10 became effective under the Exchange Act, which was February 15, 2011, the date on which we became obligated to file reports under the Exchange Act. Table of Contents TABLE OF CONTENTS PART I. Financial Information Page Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors
